Name: Commission Regulation (EC) No 1042/97 of 10 June 1997 opening and providing for the administration of a tariff quota for frozen meat of bovine animals falling within CN code 0202 and products falling within CN code 0206 29 91 (1 July 1997 to 30 June 1998)
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  foodstuff
 Date Published: nan

 No L 152/2 EN Official Journal of the European Communities 11 . 6 . 97 COMMISSION REGULATION (EC) No 1042/97 of 10 June 1997 opening and providing for the administration of a tariff quota for frozen meat of bovine animals falling within CN code 0202 and products falling within CN code 0206 29 91 (1 July 1997 to 30 June 1998) account should be taken of the export situation in the United Kingdom; Whereas verification of the abovementioned criteria requires that applications be submitted in the Member State in which the importer is entered into the value ­ added tax register; Whereas operators no longer engaged in trade in beef and veal at 1 April 1997 should be barred access to the quota in order to prevent speculation ; Whereas subject to the provisions of this Regulation , Commission Regulations (EEC) No 3719/88 , laying down common detailed rules for the application of the system of import and export licences and advance-fixing certi ­ ficates for agricultural products (2), as last amended by Regulation (EC) No 495/97 (3), and (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (4), as last amended by Regulation (EC) No 266/97 (5), shall apply to import licences issued under this Regulation ; Whereas the effective management of this quota and in particular the prevention of fraud requires that the licences used are returned to the competent authorities in order that they may verify that the quantities shown therein are correct; whereas, to that end, an obligation should be imposed on the competent authorities to carry out such verification; whereas the amount of the security to be lodged on the issue of the licences should be fixed in such a way as to ensure that the licences are used and returned to the competent authorities; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations ('), and in particular Article 1 ( 1 ) thereof, Whereas Schedule CXL requires to open an annual import quota of 53 000 tonnes of frozen beef falling within CN code 0202 and products falling within CN code 0206 29 91 ; whereas the rules of application for the quota year 1997/98 starting 1 July 1997 must be estab ­ lished; Whereas a method of administration should be applied which is similar to the one used in the past for corres ­ ponding quotas; whereas those arrangements consist of the allocation by the Commission of the quantities available partly to traditional operators and partly to operators engaging in trade in beef and veal; Whereas the traditional importers should be allocated 80 % of the quota i.e. 42 400 tonnes on application and in proportion to the quantities imported by them under the same type of quota during the most recent reference period; whereas steps should be taken to ensure that operators of the new Member States can participate on equal terms in the allocations of the quantities available; Whereas, on the basis of the submission of applications from interested parties and subject to their acceptance by the Commission operators who can demonstrate the genuine nature of their business and who apply for quantities of some significance should be granted access to the second part of the quota i.e. 10 600 tonnes; whereas the genuine nature of their business should be demon ­ strated through the presentation of proofs of a certain size of trade in beef and veal with countries which were third countries on the day of import or export in question ; Whereas exports of beef from the United Kingdom have been seriously hit by the BSE-discussions, in particular since the end of March 1996; whereas in the establish ­ ment of performance criteria for the 10 600 tonnes HAS ADOPTED THIS REGULATION: Article 1 1 . A tariff quota for frozen meat of bovine animals falling within CN code 0202 and for products falling (2) OJ No L 331 , 2. 12. 1988 , p. 1 . ( ¢') OJ No L 77, 19 . 3 . 1997, p. 12 . (4) OJ No L 143, 27 . 6. 1995, p. 35. 5 OJ No L 45, 15. 2. 1997, p. 1 .(') OJ No L 146, 20 . 6 . 1996, p. 1 . 11 . 6 . 97 Official Journal of the European CommunitiesEN No L 152/3 within CN code 0206 29 91 , of 53 000 tonnes, expressed in weight of boneless meat, is hereby opened for the period from 1 July 1997 to 30 June 1998 . The tariff quota carries the serial No 09.4003 . For the purpose of counting against the said quota, 100 kilograms of bone-in meat shall be equivalent to 77 kilo ­ grams of boneless meat. 2 . For the purposes of this Regulation , meat which is frozen with an internal temperature of  12 °C or lower when it enters the customs territory of the Community shall be deemed frozen meat. 3 . The common customs tariff duty applicable to the quota referred to in paragraph 1 shall be 20 % ad valorem.  imported at least 160 tonnes of beef in the period 1 April 1995 to 31 March 1997 other than the quantities imported under Regulations (EC) No 3305/94, (EC) No 1151 /95 and (EC) No 1141 /96, or  exported at least 300 tonnes of beef in the same period . For this purpose 'beef means products falling within CN codes 0201 , 0202 and 0206 29 91 , and the minimum reference quantities shall be expressed in terms of product weight. By way of derogation from the second indent, the export period for operators established and entered into the value added tax register in the United Kingdom since 1 April 1996 shall be 1 April 1994 to 31 March 1996 . 3 . The 10 600 tonnes referred to in paragraph 2 shall be allocated in proportion to the quantities applied for by eligible operators . 4 . Proof of import and export shall be solely by means of customs documents of release for free circulation or export documents. However, with the Commission's authorization, the new Member States may, if appropriate , accept alternative forms of proof. Member States may accept copies of the abovementioned documents duly certified by the competent authorities . Article 3 1 . Operators who are no longer engaged in trade in beef and veal on 1 April 1997 shall not qualify under the arrangements provided for in this Regulation . 2 . Companies arising from mergers where each part has rights pursuant to Article 2 ( 1 ) (a) shall enjoy the same rights as the companies from which they are formed. Article 2 1 . The quota referred to in Article 1 shall be divided into two parts as follows : (a) the first, equal to 80 % or 42 400 tonnes, shall be apportioned between :  importers from the Community as constituted on 31 December 1994 in proportion to the quantities imported by them under Commission Regulations (EC) No 214/94 ('), (EC) No 3305/94 (2), (EC) No 1 151 /95 (3) and (EC) No 1 141 /96 (4) before 1 April 1997, and  importers from the new Member States in propor ­ tion to the quantities of products falling within CN code 0202 and 0202 29 91 imported by them into their country of registration in the sense of Article 4 ( 1 ) during the period 16 March 1994 to 31 December 1994 from countries which for them were third countries on 31 December 1994, multi ­ plied by 0,54, plus quantities imported under Regulations (EC) No 3305/94, (EC) No 1151 /95 and (EC) No 1141 /96 before 1 April 1 997; (b) the second, equal to 20 % or 10 600 tonnes, shall be apportioned between operators who can prove that they have conducted trade, involving a minimum quantity and for a certain period, with countries which were third countries for them on the day of export or import respectively, in beef and veal other than the quantities taken into consideration under (a) and excluding meat which is the subject of inward or outward-processing arrangements . 2 . For the purposes of applying paragraph 1 (b) the quantity of 10 600 tonnes shall be allocated to operators who can furnish proof of having: Article 4 1 . Before 20 June 1997 applications for import rights shall be submitted together with the proof referred to in Article 2 (4) to the competent authority in the Member State in which the applicant is entered into the value ­ added tax register. Where an applicant under each of the arrangements referred to in Article 2 ( 1 ) (a) and Article 2 ( 1 ) (b) submits more than one application , all such ap ­ plications shall be inadmissible . Applications pursuant to Article 2 ( 1 ) (b) shall relate to a quantity of no more than 50 tonnes of frozen boneless meat. 2 . After verification of the documents submitted, Member States shall forward to the Commission before 12 July 1997: (  ) OJ No L 27, 1 . 2 . 1994, p. 46 . (2) OJ No L 341 , 30 . 12 . 1994, p. 49 . }) OJ No L 116, 23 . 5. 1995, p. 15 . (*\ or No L 151 . 26 . 6 . 1996. D . 9 . No L 152/4 lENl Official Journal of the European Communities 11 . 6 . 97  0202 10 00, 0202 20 ,  0202 30, 0206 29 91 .  in respect of the arrangements pursuant to Article 2 ( 1 ) (a) a list of eligible importers containing in par ­ ticular their names and addresses and the quantities of eligible meat imported,  in respect of the arrangements pursuant to Article 2 ( 1 ) (b) a list of applicants containing in particular their names and addresses and the quantities applied for. Article 5 1 . The Commission shall decide as soon as possible to what extent applications may be accepted . 2 . Where the quantities subject to applications for import rights exceed the quantities available , the Commission shall reduce the quantities applied for by a fixed percentage . Article 6 1 . Import of the quantity allocated shall be subject to presentation of one or more import licences. 2 . Licence applications may be lodged solely in the Member State in which the applicant has applied for import rights . 3 . Following decisions on allocation by the Commis ­ sion in accordance with Article 5, import licences shall be issued on application and in the names of the operators who have obtained rights to import . 4 . Licence applications and licences shall contain : (a) one of the following indications, in Section 20 : Article 7 For the purpose of applying the arrangements provided for in this Regulation imports of frozen meat into the customs territory of the Community shall be subject to the conditions laid down in Article 17 (2) (f) of Council Directive 72/462/EEC ('). Article 8 1 . The provisions of Regulation (EEC) No 3719/88 and (EC) No 1445/95 shall apply, subject to the provisions of this Regulation . 2. Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88 , the full Common Customs Tariff duty ap ­ plicable on the day of release for free circulation shall be charged on all quantities exceeding those indicated on the import licence . 3 . Import licences issued pursuant to this Regulation shall be valid for 90 days from their day of issue . However, no licences shall be valid after 30 June 1998 . 4. The security relating to the import licences shall be ECU 35 per 100 kilogram net weight. It shall be lodged together with the application for licence . The second subparagraph of Article 14 (3) of Regulation (EEC) No 3719/88 shall not apply. 5 . Notwithstanding Article 33 (3) (b) (ii) of Regulation (EEC) No 3719/88 , the maximum time limit for produc ­ tion of proof of importation entailing forfeit of only 15 % of the security shall be four months. 6 . Where an import licence is returned with a view to the release of the security, the competent authorities shall verify that the quantities shown on the licence are the same as those shown on the licence at the time of issue . Where a licence is not returned, Member States shall carry out an investigation in order to establish who has used it and to what extent. Member States shall inform the Commission at the earliest opportunity of the results of such investigation . Article 9 1 . Not later than three weeks after importation of the products covered by this Regulation , importers shall inform the competent authority which issued the import licence of the quantity and origin of the products imported . The competent authority shall transmit this information to the Commission at the beginning of each month . 2. Not later than four months after each half of the import year the competent authority in question shall notify the Commission of the quantity of products referred to in Article 1 for which import licences issued under this Regulation have been used during the six month period in question .  Carne de vacuno congelada [Reglamento (CE) n ° 1042/971  Frosset oksekÃ ¸d (forordning (EF) nr. 1042/97)  Gefrorenes Rindfleisch (Verordnung (EG) Nr. 1042/97)  Ã Ã ±Ã Ã µÃ Ã Ã ³Ã ¼Ã ­Ã ½Ã ¿ Ã ²Ã Ã µÃ ¹Ã ¿ Ã ºÃ Ã ­Ã ±Ã  [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 1042/97]  Frozen meat of bovine animals (Regulation (EC) No 1042/97)  Viande bovine congelÃ ©e [RÃ ¨glement (CE) n0 1042/971  Carni bovine congelate [Regolamento (CE) n . 1042/971  Bevroren rundvlees (Verordening (EG) nr. 1042/97)  Carne de bovino congelada [Regulamento (CE) n . 1042/971  JÃ ¤Ã ¤dytettyÃ ¤ naudanlihaa (asetus (EY) N:o 1042/97)  Fryst kÃ ¶tt av nÃ ¶tkreatur (fÃ ¶rordning (EG) nr 1042/97); (b) the country of origin , in Section 8 ; (c) one of the following groups of subheadings of the combined nomenclature, in Section 16 : (') OJ No L 302, 31 . 12 . 1972, p. 28 . 11 . 6 . 97 EN Official Journal of the European Communities No L 152/5 Article 10 1 . When applying for import licences, importers must lodge a security of ECU 1 per 100 kilograms to ensure the importer transmits to the competent authority the infor ­ mation referred to in Article 9 ( 1 ) of this Regulation . 2 . That security shall be released if the information is transmitted to the competent authority within the time limit referred to in Article 9 ( 1 ) for the quantity covered by the information . Otherwise the security shall be forfeit . The decision to release this security shall be taken at the same time as the decision to release the licence security. Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 June 1997. For the Commission Franz FISCHLER Member of the Commission